Citation Nr: 1302480	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-48 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for tinea corporis of the forearms and right anterior chest wall.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1975 to December 1980.

The appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued an existing 10 percent rating for the Veteran's skin disorder, tinea corporis, as well as denied service connection for a depressive disorder.  His notice of disagreement (NOD) addressed both claims, as did the October 2009 statement of the case (SOC).  In his November 2009 substantive appeal (on VA Form 9), however, he chose only to continue the appeal regarding the denial of a higher rating for his tinea corporis.  So this is the only claim concerning which he completed the steps necessary to perfect his appeal.  See 38 C.F.R. § 20.200 (2012) (an appeal to the Board consist of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal (VA Form 9 or equivalent statement)).


FINDING OF FACT

The Veteran's tinea corporis does not cover 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas, and although topical steroid creams have been prescribed, they are not a type of systemic therapy.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the tinea corporis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10; 4.118, Diagnostic Codes 7813-7806 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, with regards to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes (DCs) or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). 

Letters dated in November 2008 and January 2009 satisfied these notice obligations in terms of apprising him of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Consider, as well, that the RO sent him those letters prior to initially adjudicating this claim in the April 2009 decision at issue in this appeal, so in the preferred sequence.  

A September 2009 letter advised him as to how disability ratings and effective dates are assigned.  An additional VCAA letter was more recently sent to him in July 2012, and that too provided the information necessary to substantiate his claim.  Thereafter, the claim was readjudicated in a November 2012 SSOC.  He therefore has received all required notice concerning this claim.

VA also has a duty to assist him in fully developing the evidence concerning this claim, which includes assisting him in the procurement of relevant records and, when necessary, providing an examination for a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

To this end, the RO obtained his service treatment records (STRs) and post-service VA evaluation and treatment records, private treatment records, and his lay statements.  He also had VA compensation examinations in November 2008 and August 2012 assessing and then reassessing the severity of his skin disorder.

Thus, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since October 2007 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


The Veteran's tinea corporis is rated under 38 C.F.R. § 4.118, DC 7813-7806.  In the assignment of DCs, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Under DC 7813, dermatophytosis is rated as dermatitis under DC 7806.  And according to DC 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  The next higher rating of 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The schedular criteria by which skin disabilities are rated were revised effective October 23, 2008, to more clearly reflect VA policies concerning the rating of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  The modifications were expressly made applicable only to claims, such as this one, filed on or after the effective date.  Since this claim was received on October 31, 2008, the revised criteria apply; however, there were no substantive changes to DC 7806 in particular; they are substantively the same.


Evidence relevant to the severity of the Veteran's tinea corporis includes a November 2007 VA examination report (that examination was performed on contract with QTC Services).  The Veteran's subjective report of a recurrent pruritic (i.e., itchy) rash on his chest and arms was noted.  There were no signs of skin disease on objective clinical examination.

According to an October 2008 VA emergency department "E & M" note, the Veteran was seen for evaluation of a rash on his right anterior chest that he reportedly had had for three weeks.  According to an addendum note, he stated that he frequently gets a rash during the summer months and it then clears during the winter months.  It was also noted that he had seen his primary care physician for his symptoms and was referred to a dermatologist, but no diagnosis had been forthcoming.  He was not aware of any new exposures except for cutting the grass, and denied the use of new soaps, clothing, or medications.  He reported using 
over-the-counter creams without apparent success.  On examination, there was an erythematous, nontender rash over his right anterior chest surrounding and just below the nipple.  There was no drainage or discharge in those areas.  The rash was non-blanching and non-tender.  Assessment was contact dermatitis.  The evaluating physician prescribed triamcinolone for one week, as well as a topical lotion to be used three times a day, as needed.

In November 2008, the Veteran had another VA compensation examination to reassess his tinea corporis.  He reported worsening skin-related symptoms, especially in his chest and waist areas where the seatbelt strikes him.  On objective physical examination, the examiner observed the affected areas on the Veteran's forearms looked like mosquito bites.  And, on his chest wall, there were some small erythematous-like lesions especially in the left pectoral and right chest areas.  The diagnosis was tinea versicolor on the trunk and arms.  The examiner stated there was no visible rash on examination.  It was also noted the Veteran has diabetes mellitus.


In a December 2008 statement, the Veteran indicated his skin disability had been causing "excruciating" pain, itching, and scaling.  He reported feeling uncomfortable when people see his rash on exposed areas in public areas, such as the public pool.

A December 2008 VA dermatology consultation note indicates that a total skin check had been completed.  Evaluation revealed a few hypo-pigmented patches on the Veteran's chest.  There was no scaling or erythema.  Impression was probable tinea versicolor.  He was prescribed ketoconazole cream to have on hand in the spring months.

Private treatment records from during the appeal period show no treatment for the service-connected skin disability.

In August 2012, the Veteran had another VA compensation examination to reassess his tinea corporis.  It was noted that he had been treated with ketoconazole cream, with a total duration of less than six weeks in the past 12 months.  In the past 12 months, he had not had any treatment or procedures other than the topical cream and there had been no debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner indicated the Veteran's skin disability affected 0 percent of the total body area and 0 percent of any exposed areas.  An active skin disability was not present during the examination.

Having reviewed the complete record, the Board finds that the Veteran's tinea corporis does not meet the requirements for the higher 30 percent rating under DC 7806.  His medical records, on the whole, show very few manifestations of his skin disability.  Although a nontender rash was seen on his chest area in October 2008, no active rash was seen during the November 2007 VA examination, the November 2008 VA examination, the December 2008 dermatologic consultation, and the August 2012 VA examination.


He has indicated that his skin disorder is at times more prevalent or symptomatic than at others, notably, more so during the summer months rather than the winter months.  His skin disorder therefore waxes and wanes, so is cyclical in its manifestations.  And the Court had held that VA resultantly is obligated to evaluate skin conditions while in an "active" versus inactive stage of the disease in order to fulfill the duty to assist and get the clearest picture of the true severity of the disability.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In Voerth v. West, 13 Vet. App. 117 (1999), the Court held that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.

Here, the Veteran's skin disorder was examined on several occasions, including most recently in August 2012, so during a time (namely, in the summer) when he says it is worst.  The Board, therefore, does not find that another examination is needed.  And, as it stands, there simply is no evidence showing that his skin disability covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas.  Moreover, while there is evidence of the use of corticosteroids in the form of topical creams, topical creams are not considered systemic treatment.

As a layman, he is competent to report on that as to which he has personal knowledge, such as observing a rash on his body.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the extent and severity of his skin symptoms and, more importantly, his consequent disability, are judged in relation to the applicable rating criteria and with consideration of the other evidence in the file, including the objective clinical findings that have been noted in the course of his ongoing evaluation and treatment, such as when examined for VA compensation purposes or on an outpatient basis.  So this determination is multi-factorial, not just predicated on the lay statements of record, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran's lay statements are therefore outweighed by the medical findings of record, especially those of the VA compensation examiners charged with addressing the relevant rating criteria, since their findings do not support the conclusion that his tinea corporis exhibits manifestations necessary for a rating higher than 10 percent.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not, certainly not to the level required for a higher rating.

In summary, there is no basis to assign a rating higher than 10 percent for the tinea corporis under the applicable rating criteria.  For the reasons and bases discussed, the preponderance of the evidence is against this claim for a higher rating for this skin disability, so the benefit-of-the-doubt rule is inapplicable, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's skin complaints of a seasonal itchy red rash.  The Board, then, is not obligated to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, much less shown, that he is unemployable on account of his service-connected tinea corporis, meaning incapable of obtaining and maintaining substantially gainful employment because of this disability.  During an unrelated March 2009 VA compensation examination, he affirmed that he was still working full-time as a mail carrier with the U.S. Postal Service, so he is in fact employed.  Therefore a TDIU claim as concerning his tinea corporis has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


ORDER

The claim of entitlement to a rating higher than 10 percent for the tinea corporis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


